Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 10-1471

                           FRANCISCO TZUNUX,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS


                                  Before

                      Lipez, Selya and Howard,
                           Circuit Judges.




     Randy Olen on brief for petitioner.
     Tony West, Assistant Attorney General, Civil Division, Blair
T. O'Connor, Assistant Director, Civil Division, and Briena L.
Strippoli, Trial Attorney, Office of Immigration Litigation, on
brief for respondent.


                           November 10, 2011
          Per Curiam.     This is a petition for judicial review in

which the petitioner, a Guatemalan national, challenges a final

order of the Board of Immigration Appeals (the Board) denying his

application for withholding of removal and mandating his removal to

his homeland.   The Board's underlying decision is fact-based, and

we review it under the familiar "substantial evidence" standard.

Mariko v. Holder, 632 F.3d 1, 5 (1st Cir. 2011).        This standard is

"highly   deferential,"    and   we    "must   uphold    the   [Board's]

determination as long as that determination is 'supported by

reasonable, substantial, and probative evidence on the record

considered as a whole.'"    Lopez de Hincapie v. Gonzales, 494 F.3d
213, 218 (1st Cir. 2007) (quoting INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992)).   To allow us to set aside the Board's decision,

"the record must compel the contrary conclusion." Id. (emphasis in

original); accord Elias-Zacarias, 502 U.S. at 481 n.1.

          The record in this case does not compel a conclusion

opposite to that reached by the Board but, rather, fully supports

a finding that the petitioner failed to carry his burden of proving

that, more likely than not, he would if repatriated be persecuted

by gangs on account of his status as an indigenous Quiche Indian.

Among other things, the petitioner was not harmed by the gangs at

any time before he left Guatemala; none of the documentary evidence

in the record mentions, much less shows, that Quiche Indians in

Guatemala are targeted by gangs; the petitioner's family members


                                 -2-
continue to live peacefully in Guatemala; and the gangs themselves

recruit and include Quiche Indians as members. These facts, singly

and in the ensemble, support the Board's decision.

           The petitioner's brief does not directly address this

formidable obstacle.   Instead, it raises new arguments not fairly

raised by the record and, in any event, not raised before the

Board.   These arguments are unexhausted and, therefore, this court

lacks jurisdiction to consider them.    See 8 U.S.C. § 1252(d)(1);

Ahmed v. Holder, 611 F.3d 90, 97 (1st Cir. 2010).

           We need go no further. For the reasons elucidated above,

the petition for judicial review must be denied.

So Ordered.




                                -3-